     Case 2:19-mj-00029-MJA Document 3 Filed 10/03/19 Page 1 of 1 PageID #: 3




                        UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                  Criminal No. 2:19-MJ-29

DAVID CHANGHYUB LEE,

               Defendant.


                                  APPOINTMENT ORDER

        The above-named defendant, having been found to be indigent and entitled to appointment

of counsel under the Criminal Justice Act based upon the CJA-23 Financial Affidavit submitted by

the defendant, it is ORDERED, Assistant Federal Public Defender, Katy Cimino, of 230 West Pike

Street, Huntington Bank, Ste. 360, Clarksburg, West Virginia 26301, Telephone No.(304) 622-3823,

is hereby APPOINTED to represent the defendant in this action.

        The Clerk is directed to forward a copy of this Order to the defendant, the Office of the

Federal Public Defender, United States Attorney, United States Probation, and the United States

Marshal’s Office.


DATED: October 3, 2019
